Russell, C. J.
1. Motions for continuance are addressed to the sound legal discretion of the court. The refusal to continue a criminal ease on account of the absence of a witness can not be said to amount to an abuse of discretion when the evidence upon the showing fails to disclose the whereabouts of the absent witness, or that the witness is within the jurisdiction of the court, so that his attendance can probably be obtained at the next term.
2. The instructions upon the subject of flight were correct in the abstract, and the court did not err therein, since flight may be proved by circumstantial as well as direct evidence.
3. A consideration of the assignments of error as to certain testimnnv admitted over the defendant’s objection is unnecessary, because evidence to the same effect, from other witnesses, was subsequently in the trial introduced without objection.
4. The evidence authorized the verdict, and there was no error in refusing a new trial. Judgment affirmed.

Roam., J., absent.